We discussed as carefully as we could and at some length, each complaint made by appellant, in our original opinion. Nothing appears in the motion for rehearing complaining that we overlooked any of the contentions in our original opinion, nor is there any insistence that we misunderstood or misstated any part of the record. We, are not cited to any authorities in the rather lengthy motion. Merely to restate the various contentions urged and to elaborate matters already carefully considered and decided adversely to appellant, would seem to call for no extended discussion on our part.
The motion for rehearing will be overruled.
Overruled.